Case 9:20-cv-80142-RKA Document 19 Entered on FLSD Docket 08/27/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-80142-CIV-ALTMAN/Brannon

  CLAIRE F. HOWZELL,

         Plaintiff,
  v.

  ANDREW M. SAUL, Commissioner
  of Social Security Administration,

        Defendant.
  _________________________________/

                                                ORDER

         THIS MATTER comes before the Court on United States Magistrate Judge Dave L.

  Brannon’s Report and Recommendation [ECF No. 18] (the “R&R”), in which he suggests that the

  Court grant the Plaintiff’s Motion for Summary Judgment [ECF No. 10], deny the Defendant’s

  Motion for Summary Judgment [ECF No. 13], and enter a final judgment in the Plaintiff’s favor.

  See R&R at 23. In the R&R, Magistrate Judge Brannon warned the Defendant as follows: “A party

  shall serve and file written objections, if any, to this Report and Recommendation with U.S.

  District Judge Roy K. Altman within 14 days after being served with a copy. 28 U.S.C. §

  636(b)(1)(C). A party’s failure to file written objections waives that party’s right to challenge on

  appeal any unobjected-to factual finding or legal conclusion the district judge adopts from the

  Report and Recommendation. 11th Cir. R. 3-1.” Id. at 23. Despite this warning, the Defendant has

  failed to timely object to the Magistrate Judge’s R&R.

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But when no party has timely objected,

  “the court need only satisfy itself that there is no clear error on the face of the record in order to
Case 9:20-cv-80142-RKA Document 19 Entered on FLSD Docket 08/27/2020 Page 2 of 3



  accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted).

  Although Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged

  that Congress’ intent was to require de novo review only where objections have been properly

  filed—and not, as here, when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985)

  (“It does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”). In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

         “To be clearly erroneous, a decision must strike us as more than just maybe or probably

  wrong; it must, as one member of this court recently stated during oral argument, strike us as wrong

  with the force of a five-week-old, unrefrigerated dead fish.” Parts & Elec. Motors, Inc. v. Sterling

  Elec., Inc., 866 F.2d 228, 233 (7th Cir. 1988). The Court has reviewed the R&R and the applicable

  law and can find no clear error on the face of the R&R. Accordingly, the Court hereby ORDERS

  AND ADJUDGES as follows:

         1.      The R&R [ECF No. 18] is ACCEPTED and ADOPTED.

         2.      The Plaintiff’s Motion for Summary Judgment [ECF No. 10] is GRANTED.

         3.      The Defendant’s Motion for Summary Judgment [ECF No. 13] is DENIED.

         4.      Pursuant to § 205(g) of the Social Security Act, this case is REMANDED to the

                 Commissioner of Social Security for proceedings consistent with this Order. On

                 remand, the Commissioner shall (1) weigh the testimony of the Plaintiff’s treating

                 physicians in accordance with the law of the Eleventh Circuit, which requires that

                 “the testimony of a treating physician must be given substantial or considerable




                                                    2
Case 9:20-cv-80142-RKA Document 19 Entered on FLSD Docket 08/27/2020 Page 3 of 3



                weight unless good cause is shown to the contrary,” see Lewis v. Callahan, 125

                F.3d 1436, 1440 (11th Cir. 1997) (cleaned up); R&R at 6–17; and (2) evaluate the

                Plaintiff’s residual-functional capacity based on the entirety of the record

                evidence—including her alleged headache impairment, see R&R at 18–20.

        5.      Pursuant to Federal Rule of Civil Procedure 58, final judgment will be entered

                separately.

        DONE AND ORDERED in Fort Lauderdale, Florida this 26th day of August 2020.




                                                       _________________________________
                                                       ROY K. ALTMAN
                                                       UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                3
